Pee Ctjeiam.
This certiorari brings up a judgment of dismissal by the District Court of the First Judicial District of the county of Warren of a summons or warrant issued against the defendant at the instance of the state board of medical examiners upon an allegation that respondent was illegally practicing medicine and surgery.
The challenge is directed to the service of the warrant by the under-sheriff of the county of Warren when it was directed to any constable of said county, or to the sergeant-at-arms of the court issuing it, or to the inspector of the state board of medical examiners; and likewise to the fact that the command of the warrant was to produce the defendant therein before the District Court at the town hall in Phillipsburg, when in fact he was produced to the judge at Belvidere.
The attorney-general took some testimony to be used on the return of the certiorari, but this was taken without an *315order, and having been objected to by the defendant, it is not usable. Smart v. North Hudson County Railroad Co., 66 N. J. L. 156.
Looking to the return made by the judge, it appears that the return was amended by the judge to strike out all reference to the defendant’s having waived hearing, and it, therefore, appears that the defendant did not waive a hearing, but that the defendant appeared specially for the purpose of raising the question of jurisdiction, and this appears throughout the return as the fact. If this be so, and the ■defendant did not waive defects in the warrant and its service, we are of opinion that the warrant was not properly served and that the defendant could not be held thereunder, because it was served by someone to whom it was not directed.
The judgment is affirmed, but without costs to either party.